Title: Nicholas P. Trist to James Madison, 10 October 1830
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Washington
                                
                                Oct. 10. 1830.
                            
                        
                        
                        Mr Davis asked me some time since to procure & send him by the earliest conveyance the accompanying
                            volume, my copy of which I had recommended to his perusal some years ago. ’Tis Bentham’s annihilation, I must call it, of Blackstone, not only as a politician, but as a lawyer; which, it now appears from Neale’s late work, enlisted or rather impressed (for
                            it must have been against their will) the admiration & extorted unqualified praise from the most distinguished
                            legal characters of the day, Lord Mansfield at the head. I expected to send this book by my brother who has just set out
                            for Louisiana; but he missed the Fredericksburg boat & was obliged to take the wheeling route. Moreover, the book
                            arrived only after his departure. I am therefore driven to throw myself upon your indulgence in regard to this volume as
                            I was in regard to the other; and to rely on the public nature of the interest for
                            justification. Your favor of the 23d ulto. came in due course of mail. I only regretted that you should, instead of the
                            mere word which I really wished, have added to your daily toils by going into such details. The piece has been
                            indefinitely postponed. I was happy to learn from Mr Taylor of Kentucky that the health of Mrs Madison & yourself
                            seems good; and that you occupy yourself in writing till dinner time. Your omission to write a
                            history of the scenes through which you have passed, is an irreparable injury to the cause of
                            truth; and to the spirit of Philosophy which would have been invested with new charms by your pen--let us hope that the
                            injury may be in some slight degree made up by the partial spots which it is still in your power to open to the sunshine.
                        The essay on Distress, was sent without the expectation or wish that you should read it. When the periodical
                            in which it appears was set on foot, I was invited through Mr Coolidge to contribute. I promised, & intended
                            performance; but of the many things which I have since put on the stocks, none are completed: the subject by being
                            exhausted in my own mind, becomes generally repulsive, until by being forgotten its novelty becomes revived. When Mrs C.
                            was about to return to Boston, my promise occurred to me, & I copied this essay out of my common=place book, where
                            it had lain forgotten for some years; and added some notes. It was received in a manner to encourage me to send something
                            both in matter & execution better deserving publication. The immediate occasion of my writing this piece, was my
                            examination by Judge Barbour. It was one of the many questions put to me– not one of which, if
                            I recollect right, was answered; and the mere putting of which, by one of his standing, showed the low State of legal Science (as contradistinguished to the mere knowledge of positive
                            points of law) in our country. The question, I am told, is one of great practical interest in the valley.
                        I enclose the receipt of G. & S. The balance in my hands is $1.27– of which, availing myself of the
                            size of the packet, I send you 1.[ ] in the new pieces which have not perhaps, yet reached you: It must be a very
                            expensive, & is not a very necessary, coinage: gold pieces of the same size would be far more useful. Great
                            curiosity is felt here to see the last number of the N. American, of which we have, as yet only had a taste through the papers. Accept for Mrs. Madison & yourself, our most affectionate
                            adieux.
                        
                            
                                N. P. Trist
                            
                        
                    Don’t give yourself, I pray, the trouble to even acknowledge this; which the
                            regularity of the mail renders totally unnecessary. B’s book will be in your hands two days, & I leave it open.
                            His style had not yet become Benthamized, as is very plain & beautiful.